DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/18/2021, with respect to claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-19 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for controlling a solid state drive (SSD) in response to a power failure event of a main power supply to the SSD, comprising: receiving, at a host interface of the SSD, a plurality of write commands and associated data payloads for execution on the SSD; storing in a volatile memory on the SSD the plurality of write commands and the associated data payloads; detecting the power failure event on the SSD; supplying power to the SSD from a backup power source on the SSD during the power failure event; executing one or more write commands stored in the volatile memory by storing the associated data payloads of the one or []";
Since, no prior art was found to teach: ”storing a list of the one or more unexecuted write commands, but not the associated data payloads, in the non-volatile memory on the SSD using the backup power source during the power failure event” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claim 11, the claim recites essentially similar limitations as in claim 1;
For dependent claims 2-10 and 12-19, the claims are allowed due to their dependency on allowable independent claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Thompson et al. (US 2019/0243578 A1) teaches maintaining a list to be stored in SSD in case of power failure but not other limitations of the claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114